Citation Nr: 1622061	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of in-service exposure to herbicide and/or chemical agents.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, and from June 1974 to January 1976.  The Veteran died in May 2011, and the appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified before the undersigned during a Board video-conference hearing in July 2015.  A copy of the hearing transcript (Transcript) is of record.

In January 2016, the Board requested a supplemental opinion from a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was authored in February 2016 and has been associated with the record.


FINDINGS OF FACT

1.  The Veteran died in May 2011.  The cause of his death was pancreatic cancer.

2.  During the Veteran's lifetime, service connection was not established for pancreatic cancer.  Additionally, the weight of the evidence is against the conclusion that the Veteran's pancreatic cancer was the result of his military service to include any chemical or herbicide exposures therein.
 
3.  The Veteran had an extensive smoking history.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service, did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2011.  Additionally, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  

As noted above, a VHA opinion was authored in February 2016 with regard to the issue discussed herein.  The Board finds this opinion to be adequate for rating purposes, as the specialist demonstrated a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant, nor her representative, has objected to the adequacy of this opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection for Cause of the Veteran's Death 

The appellant filed a claim for service connection for the cause of the Veteran's death in June 2011.  This claim was denied in a November 2011 rating decision on the basis that the disability that caused the Veteran's death neither occurred in active service nor was caused by active service.
 
To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The appellant contends that the Veteran's presumed herbicide and/or chemical exposure during service was the etiological source of his pancreatic cancer, ultimately resulting in his death.  

At the time of the Veteran's death, service connection was only in effect for a left heel stress fracture, a right heel stress fracture, and tinnitus, and there is no competent evidence showing of, or even allegation of, a causal connection between any of those disabilities and the Veteran's death.  

The Veteran's personnel records indicate service in the Republic of Vietnam.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran is shown to have been exposed to, or is presumed to have been exposed to an herbicide agent, during active service, presumptive service connection for a disability or death is warranted for certain disorders: however, pancreatic cancer is not listed among the exclusive list of diseases associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  As such, presumptive service connection is not available.

Regardless, even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although the appellant believes that the Veteran's in-service chemical exposure led to his pancreatic cancer, the Board ultimately concludes that the weight of the probative evidence is against such a conclusion.

Turning to the evidence of record, in May 2011, a private physician acknowledged that medical evidence from clinical studies was insufficient to establish a clear link between pancreatic cancer and chemicals contained in Agent Orange, but she noted that there was enough evidence to connect herbicide exposure and the chemicals contained in dioxin to several other forms of cancer and to pancreatic disorders associated with diabetes mellitus.  She further opined that because the Veteran had exposure to Agent Orange, with no history of cancer in his family, that it was "not unreasonable" to conclude that it was at least as likely as not that the Veteran's pancreatic cancer resulted from his Agent Orange exposure.  

In January 2012, the same provider authored a second letter.  She noted that the Veteran had likely been exposed to hazardous chemicals, such as hydraulic fluids, fuels, paints, oils/lubricants, petroleum chemicals and solvents, as a track vehicle mechanic in service.  She suggested that exposure to these hazardous chemicals either on a daily basis, or on occasional occurrence, could cause the human body in the accumulation of these solvents/chemicals through skin absorption and inhalation which could interrupt the DNA of a healthy cell and allow the damaged cell to grow out of control by forming a mass of malignant cells.  As this process continued, she theorized that the immune system would eventually weaken, and allow the carcinogens to spread throughout the body.  

She further suggested that once entry has been made, carcinogens could take as many as 30 years to mature into pancreatic cancer.  She opined that the chemicals to which the Veteran was exposed, such as solvents and benzene, more likely than not contributed to the Veteran's death from pancreatic cancer.  However, the provider again failed to cite to any clinical studies to support her opinion, and she failed to address/discount highly relevant factors in the Veteran's case, such as his extensive smoking history.

In August 2012, an additional private provider submitted a medical opinion stating that, based on numerous (albeit uncited) studies relating to a link between Agent Orange and pancreatic cancer, it was more likely than not that the Veteran's exposure to Agent Orange either "caused, or contributed to, his development of pancreatic cancer and contributed to his death."  Yet, he acknowledged that the studies ranged from suggesting a strong link to being inconclusive.   The provider also acknowledged that the strongest known causes for pancreatic cancer were diet and smoking, but he did not address the relevance, if any, of the Veteran's known history of extensive smoking.  

In February 2014, a VA examiner reviewed the Veteran's available medical records and opined that the Veteran's cancer, causing his death, was less likely than not caused by his exposure to herbicides and other chemicals in Vietnam, including diesel fuels.  The examiner noted that despite the private medical opinions which found a relationship between the Veteran's in-service exposures and his pancreatic cancer, there existed no reference in medical literature that supported these opinions, and that the private physicians providing the positive opinions did not cite to such.  The examiner went into significant detail regarding what the risk factors would be for pancreatic cancer, including hereditary factors, age, smoking (especially smoking for many years), body mass index and glucose/insulin levels.  The Board takes note that the Veteran was a two-pack-a-day smoker.  Specifically, with respect to cigarette smoking, the examiner cited reports of multiple cohort and case control studies finding that the relative risk for developing pancreatic cancer among smokers was at least 1.5 times more likely than non-smokers.  Furthermore, the risk was noted to increase with the amount of cigarettes consumed, noting a particularly high risk for heavy smokers who also have genetic risks of developing the disease.  Other cited risks include obesity, diet and alcohol consumption.  

In February 2016, a VHA specialist noted the Veteran's presumed exposure to Agent Orange and other chemicals of interest (to include such exposure while working as a vehicle mechanic).  Ultimately, the examiner determined that it was not at least as likely as not that the Veteran's pancreatic cancer was causally-related to such exposure.  

In support, the specialist stated that the most recent epidemiological data from the Institute of Medicine (IOM) did not link such exposure to cancer of the pancreas.  Instead, the Veteran's pancreatic cancer most likely arose within the exocrine ducts of the pancreas, placing the association in the "inadequate/insufficient evidence to determine whether an association exists" category of the 2012 IOM update.  

As to whether pancreatic cancer was linked to diabetes mellitus, as one private provider has opined, it was noted that medical oncologists rely on the American Joint Committee on Cancer's Cancer Staging Manual to delineate the origin and stage of pancreatic cancer for treatment opinions.  It was further noted that the pancreas is comprised of exocrine and endocrine functions, and that these are physiologically different.  While diabetes mellitus is a disorder of the endocrine pancreas, most pancreatic cancers are adenocarcinomas which originate from the duct cells (which are part of the exocrine pancreatic function).  

The specialist stated that it was unfortunate that veterans have been misled and confused by conflicting reports in the medical and lay literature concerning the association of Agent Orange exposure and the development of pancreatic cancer, however it was noted that the IOM had certainly reviewed all such literature prior to rendering their findings.  Further, in the most recent study of nearly 500,000 veterans with diabetes and pancreatic cancer, the results revealed a low likelihood of a causative link.

The specialist also pointed out that the incidence of pancreatic cancer increases with age, is higher in men, and that risk factors include family history, diet, and tobacco abuse.  Smoking was one of the most important risk factors, likely due to cancer-causing chemicals in cigarette smoke that enter the blood and damage the pancreas.  It was noted that 20-30 percent of exocrine pancreatic cancer cases are thought to be caused by smoking.  Additional analysis indicated that such risk increased with the number of cigarettes smoked per day, as well as the duration of such use.  The examiner opined that, in the case at hand, it was highly likely that his reported heavy tobacco use contributed significantly to his increased risk of developing pancreatic cancer.

Taking this evidence into account, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, as described, multiple medical opinions have been submitted by medical professionals who are presumed to have received training and to possess the expertise necessary to render their opinions.  As such, the Board accepts all of the opinions as competent and credible, but the Board must determine what evidence is the most probative.

The Board finds each of the VA and VHA opinions to be thorough, based on a review of the claims folder and the medical evidence of record, including medical treatise evidence, and most importantly supported by an adequate rationale.  While medical treatise evidence can provide important support when combined with an opinion of a medical professional (see Mattern v. West, 12 Vet. App. 222, 228 (1999)), each examiner reviewed and cited to dozens of studies, and considered numerous risk factors for pancreatic cancer.  Conversely, the private opinions completely failed to consider the Veteran's extensive smoking history.  This is highly relevant in that the second private provider acknowledged that smoking was the strongest link for causing pancreatic cancer.  He added that other than diet and smoking, chemical and dioxin exposure had the strongest causative link to pancreatic cancer.  However, he did not address the Veteran's diet, and did not address the Veteran's smoking, which have been noted to be the two most common risk factors for pancreatic cancer.  Given that this provider acknowledged that these two risk factors were the most likely causes of pancreatic cancer, it is unclear how he ruled them out as a possible causative factor in this case.  Additionally, while the provider suggested that he reviewed approximately 15 studies (including a cumulative study that purported to have extracted results from 90 separate studies), he indicated that at least several reached inconclusive findings, and he did not cite to any of the studies which he felt found a strong link between herbicide exposure and the development of pancreatic cancer. 

He suggested, without any citation, that newer studies continued to find a growing amount of evidence regarding a link to pancreatic/gastric cancers in occupations with herbicide and dioxin exposure.  To this end, the Board notes that VA has entered into an agreement with the National Academy of Sciences (NAS) to review every two years all of the scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

In the most recent update, published in 2012 and discussed above, NAS determined that there was inadequate or insufficient evidence to determine an association between pancreatic cancer and herbicide exposure, noting that the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  

This suggests that the scientific evidence appears to be far from settled regarding the relationship between pancreatic cancer and herbicide exposure, and ultimately that NAS has been unable to link the two.

With regard to the opinions from the first private provider of record, the Board notes that she too completely ignored the Veteran's tobacco use, which greatly reduces the probative value of her opinion.  Her opinions were also inherently speculative in nature and provided little in the way of rationale rooted in accepted medical principles.  Ultimately, the Board finds that private physicians in their May 2011, January 2012, and August 2012 letters did not provide adequate rationale for their opinions that the Veteran's pancreatic cancer was caused by his in-service exposure to herbicides and other chemicals.  The opining physicians couched their opinions as to the likelihood that the Veteran's cancer was caused by his service as "not unreasonable," and found that "anything is possible," indicating vague and unclear conclusions for their findings.  Such conclusions are considered to be too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, the physicians failed to consider the Veteran's extensive history of smoking in their opinions that his pancreatic cancer was most likely caused by his service, despite one of the doctors noting that tobacco use is one of the two leading causes of pancreatic cancer.  The Board notes that the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 304.  

As described, while all of the opinions are found to be competent and therefore constitute probative evidence, for the reasons discussed above, the Board find the 2014 VA examiner's opinion, as well as the February 2016 VHA opinion, to be the most probative in this case, as each fully considered the Veteran's risk factors for pancreatic cancer, and each provided an extensive rationale (complete with cited studies in support of their conclusions).  As such, the greatest weight must be afforded to these opinions, and the weight of the evidence, unfortunately, tilts against the appellant's claim.

The Board has also considered the appellant's statements, specifically at the July 2015 Board hearing, asserting a nexus between the Veteran's pancreatic cancer and service, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  The appellant is competent to report purported symptoms that the Veteran suffered as she observed them and the date of onset of his pancreatic cancer after service.  However, the Board finds the appellant's lay statements with regard to the existence of a relationship between the Veteran's cancer and his service are less persuasive than the post-service VA and VHA medical opinions of record that provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology.  

The appellant has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a diagnosis of pancreatic cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the appellant's granddaughter reported that she is a nurse and is there presumed to have received some medical training.  However, she did not suggest that she has any particular expertise in pancreatic cancer and she did not cite to any medical evidence.  At the Board hearing, the granddaughter testified that, based on her research, the Veteran did not have any of the risk factors for pancreatic cancer because he was not obese and did not take any medication for such.  However, as discussed above, the Veteran had an extensive smoking history and multiple medical professionals have discussed that tobacco use is the leading risk factor for pancreatic cancer.  Thus, the probative value of the granddaughter's testimony is greatly reduced.

With regard to a relationship between pancreatic cancer and herbicide/chemical exposure, the Board attaches greater probative value to the February 2014 and February 2016 opinions, as these examiners reviewed the Veteran's entire medical history and opined with sound rationale as to the likelihood of the Veteran's pancreatic cancer having been related to his service.  The appellant' s granddaughter, while she stated that she did research on the relationship between the disability and herbicide exposure, failed to cite to any specific studies or provide other medical literature in support of her conclusions.  

Accordingly, the Board concludes that the preponderance of the evidence is against the finding of service connection for cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for cause of the Veteran's death is therefore denied.


ORDER

Service connection for the cause of the Veteran's death, to include as the result of in-service exposure to herbicide and/or chemical agents, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


